ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I At a regular meeting held September 25-27, 2013, the Board of Trustees for the Registrant voted to approve the filing of an initial registration statement for JHF II Lifestyles ‘II’ Suite. The new funds are described below. Lifestyle II Aggressive Portfolio Subadvisor: John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Subadvisor: John Hancock Asset Management a division of Manulife Asset Management (US) LLC Investment Objective: To seek long-term growth of capital. Current income is not a consideration. Investment Strategies: The fund operates as a fund of funds and, except as otherwise described below, normally invests approximately 100% of its assets in underlying funds that invest primarily in equity securities. Variations in the target percentage allocation between underlying funds that invest primarily in equity securities and underlying funds that invest primarily in fixed-income securities are permitted up to 10%. There is no limit on the range of maturities and credit quality in which the funds of funds may invest.
